January 10, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
  NABILCO INC. AND D. HOUSTON, INC. D/B/A TREASURES, Appellants

NO. 14-12-00832-CV                          V.

      THE STATE OF TEXAS AND THE CITY OF HOUSTON, Appellees
                 ________________________________

       This cause, an appeal from a temporary injunction signed, October 12, 2012,
was heard on the transcript of the record. We have inspected the record and find no
error in the judgment. We order the judgment of the court below AFFIRMED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Nabilco Inc. and D. Houston, Inc. D/B/A Treasures, jointly and
severally.
      We further order this decision certified below for observance.